DETAILED ACTION
Claims 1-10 are currently amended.  Claims 11 and 12 are new.  A complete action on the merits of pending claims 1-12 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under35 U.S.C. 103 as being unpatentable over Graham et al. US 20170245933 in view of Klieman et al. US 5582617.
Regarding claim 1, Graham discloses articulatable laparoscopic electrosurgical instrument 10 that is capable of electrosurgery (ultrasound or other, like microwave or radiofrequency energy, Par. [0115]) and employs an electrode assembly (electrosurgical guides 2020, 2030, 2040; Figures 11A-B) for an electrosurgical pencil (electrosurgical tips can be duck-billed or flattened, Par. [0015]; or can be L-hooked or spatula-like, Figures 17A-C), comprising: an insulative housing (handle 12 is inherently insulative in order for surgeon to grasp it safely) including a longitudinal axis defined therethrough (longitudinal axis 52 of shaft/cannula 16, Figure 2D); a locking plate (trigger/actuator mechanism 14) supported at a distal end of the insulative housing about a pivot (trigger 14 carried by handle 12, pivotable around projection 254 of support 252 extending from handle 12, Par. [0088], Figure 12), the locking plate including a series of locking holes defined therein (projection 256 serves as locking/stopping point); a tip assembly (tip assembly inferred to include both end effector and shaft, thus cannula section 16 and distal portion 18 with distal tip 30 make up said tip assembly) coupled to a distal end of the locking plate (distal tip 18 is connected to articulation wheel 81 of trigger 14 by cables 82, 88, Figures 2E and 3) and configured to treat tissue (distal tip manipulates tissue, Par. [0012]); a coaxial connection coupled to a proximal end of the insulative housing (handle 12 includes inner channel 296 which carries waveguide, Figure 12; electrical tips 2002, 2012 in Figures 16A-B are energizable and inserted through inner channel to extend through handpiece at opening 120 and through cannula 16, Par. [0115], where energy guide 2000 is connected to banana plug connector 2004, which is understood in the art to be capable of coaxial structure) electrically coupled to the tip assembly (electrosurgical guides 2020, 2030, 2040 are similar in operation to waveguide 241 which Figures 11A-B); and at least one locking finger operably disposed within the housing (handle 12 has distally-extending trigger support 252, with trigger stop surfaces 265, 267; Figure 12) and movable between a first position allowing rotation of the locking plate and the tip assembly relative to the longitudinal axis about the pivot (trigger 14 rotates about pivot 254 in order to rotate distal tip, where actuating upper projection 20 rotates trigger 14 counter-clockwise to achieve a straight configuration) and a second position preventing rotation of the locking plate and the tip assembly about the pivot (actuating lower projection 22 rotates trigger 14 clockwise to achieve a fully bent configuration), wherein the at least one finger is configured to engage a corresponding one of the series of locking holes to prevent rotation of the locking plate and the tip assembly about the pivot (trigger stop surfaces 265, 267 engage with projection 256 to prevent further rotation).  Graham is silent regarding the fingers flexing inward or outward.
Graham’s electrosurgical locking plate/actuating mechanism allows for rotation of the distal tip, and can further include rotation of the shaft 16 as well, as indicated in Figure 12 by double arrow 298, to achieve another degree of freedom of movement of distal end effector 18 (Par. [0091]). Graham teaches that similar catch/release, ball-and-spring detents with corresponding recesses, or other locks can be used during this rotation (Par. [0091]). This type of shaft lock and rotation is taught by Peine.
Peine discloses surgical instrument 10 with handle 12 and proximal bendable member 18, wherein rotation/bending of proximal member 18 results in a related bending at a distal bending member 20 (Par. [0062], Figure 1). A locking mechanism 260 locks the orientation of the of the instrument in a pre-selected position (Par. [0006]) using different lock embodiments. Locking ring 262 as part of proximal member 18 has cables 316 which control rotation of shaft and are locked into place at a desired rotation position by rotating knob 224 to lock tab/cam 332 into respective slot 328 and consequently pinch cables into place (Par. [0111], Figures 16-17).
Klienman, in an analogous device teaches a tail 97 that is in curved slots 93. The inward and outward movement is caused by the distal end of tail 97 which is attached to spring 92 the plate is disk 96 (Fig. 32A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute Graham’s energizable and distal tip controlling plate with Klieman’s movement system with the finger and slots.  As seen in all the embodiments of Klieman this system is seen to preform equally well and would yield the result of rotating the distal end of the device.
Regarding claim 2, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously) and Klieman further discloses wherein two opposing locking fingers are operably disposed within the housing and are movable between respective first and second positions to selectively engage corresponding pairs of locking holes defined in opposite sides of the locking plate (Figs. 32A and 32C).
Regarding claim 3, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously) and Klieman discloses wherein the at least one finger is resilient (Fig. 32A 92 is a spring)
Regarding claim 4, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously) and Klieman further discloses wherein the locking holes are arranged on the locking plate in an arcuate fashion (Fig. 32A slots 93).
Regarding claim 5, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously) and Klieman further discloses wherein the locking plate is pivotable in either direction about the longitudinal axis within the range of about 0 degrees to about 30 degrees (Figs. 32A and 32C about 25 degrees of rotation from center).
Regarding claim 6, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously) and Graham further discloses wherein the locking plate is U-shaped (trigger 14 is shown to be curved in a U-like shape, Figures 1C).
Regarding claim 7, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously), and Graham further discloses wherein the tip assembly includes an active wire and a ground return electrode (Fig. 17A monopolar electrode 2020).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Klieman, as applied to claim 1 above, in further view of Ladtkow et al US 20120330307.
Regarding claim 8, Graham and Klieman disclose the electrode assembly for an electrosurgical pencil according to claim 1 (demonstrated previously) but both are silent to a ceramic core. 
Ladtkow, in an analogous device, discloses an electrosurgical instrument (electrosurgical pencil 100 with a multitude of connectable end effectors 104 with electrode body 112, Figure 1) configured to deliver bipolar energy through a triaxial cable (Par. [0103], which inherently includes a coaxial line) and an articulatable joint 261 that allows for pitch, yaw, and roll motions (Par. [0126], Figure 12). Further, Ladtkow transmission line 127a to operate in various surgical modes of pencil 100 (Par. [0065], Figure 4) and transmission line 127c which functions as ground), wherein the tip assembly includes a ceramic core (dielectric spacer 307b in center of electrode body 112, Figure 11A, Par. [0110]; where ceramic is a well-known type of dielectric material) operably coupled to the locking plate, the ceramic core supporting an active electrode wire about a periphery thereof (second conductor 308b connects to second electrode 338b and is on the outer edge of dielectric spacer 307b, Par. [0114]) and a ground electrode on at least one side thereof (first conductor 308a connects to first electrode 338a, which is on an inner side of dielectric spacer 307b; in a bipolar configuration, either electrode could function as active or ground as is known in the art). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the actuating shaft and end effector of Graham and Klieman instrument with Ladtkow’s multi-line electrosurgical pencil and rotatable end effector in order to perform various surgical effects while rotating the instrument towards the target tissue (Ladtkow Par. [0126]).
Regarding claim 10, Graham, Klieman, and Ladtkow disclose the electrode assembly for an electrosurgical pencil according to claim 8 (demonstrated previously) and Ladtkow further discloses wherein the active wire is made from tungsten or stainless steel (conductive wires made from conductive material such as stainless steel, Par. [0057] ).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graham, Klieman, and Ladtkow, as applied to claim 8 above, in further view of Podhajsky et al US 20130331830.
Regarding claim 9, Graham, Klieman, and Ladtkow disclose the electrode assembly for an electrosurgical pencil according to claim 8 (demonstrated previously) and Ladtkow further discloses wherein a coaxial connector is operably coupled to the insulative housing (plug assembly 400 connects connecting wire 224 connects housing 102 with generator G at opening 103a, Par. [0056], Figure 1) and wherein the active electrode wire operably connects to a center core of the coaxial connector (first RF line 416d and second PF line 416e, either of which could be active or return), but is silent to a concentric sleeve in the connecting wire.
Podhajsky, in an analogous device, discloses an electrosurgical pencil 120 with active electrode 122 and return electrodes 124 on either side of active electrode 122 (Figure 4), both electrically coupled to generator 110 through one or more coaxial cables 112 or transmission wires 113 within an insulative body 121 (Par. [0036-0039], Figure 1). Podhajsky further discloses wherein a coaxial connector (where the wires come in Figure 1) is operably coupled to the insulative housing (low conductivity body 121, Par. [0039]), and wherein the active electrode wire (active electrode 122) operably connects to a center core of the coaxial connector (active electrode 122 is formed from ceramic insert 126 being coated with a layer of conductive material 123, Par. [0040], Figure 3) and the ground electrode operably connects to a concentric sleeve defined therethrough (return electrodes 124 shown to be on either side of active electrode 122, but can have alternative configurations, including both electrodes being concentric tubes of electrically conductive material, Par. [0038]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Graham, Klieman, and Ladtkow articulatable electrosurgical pencil with Podhajsky’s electrode configuration in order to prevent current flow to non-target tissue (Par. [0006]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Klieman, as applied to claim 1 above, in further view of Landsberger US 6113599 and Horne US 20160310816.
Graham and Klieman are silent regarding wherein the at least one locking finger includes: a first linear portion disposed between opposite sides of the locking plate and extending distally from the insulative housing parallel to the longitudinal axis; and a second linear portion extending from a distal end of the first linear portion non- parallel to the longitudinal axis, the second linear portion configured to be received through any one locking hole of the series of locking holes upon rotation of the locking plate to align the at least one locking finger with the any one locking hole; and wherein the second linear portion extends outward from an outer surface of the locking plate when the second linear portion is received through any one locking hole of the series of locking holes, and the second linear portion contacts the inner surface of the locking plate disposed in between the series of locking holes when the at least one locking finger is flexed inward toward the longitudinal axis under the bias imparted on the at least one locking finger by the inner surface of the locking plate disposed in between the series of locking holes.
Landsberger, in a device attempting to solve a similar problem of fixing movable parts, teaches an arc 40 with holes 42 therein. Pins or screws can be put in to determine the angles of the device (Figs. 1A and 1C). 
Horne, in a device attempting to solve a similar problem of fixing movable parts, teaches where the button clips are used to fix the movable parts via apertures.  Horne gives this as a substitute for a pin and aperture configuration (par. [0030]), which is similar to Klieman and Landsberger.  Even though not shown a button clip is a V shaped clip where each end of the V has a button that can be pushed in to switch apertures.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute Graham and Klieman’s rotation mechanism with that of Landsberger and Horne.  It is seen to preform equally as well and would yield the predictable result of moving the device.  Further, it is seen as a substitute for the rotation mechanism of Klieman as demonstrated by Horne in par. [0030].
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794